Mr. Chief Justice Hollerich delivered the opinion of the court: On October 17,1932, claimant was driving her automobile on S. B. I. Route No. 25, between Chebanse and Kankakee. The highway there consists of a macadam roadway and the employees of the State were then oiling same. The complaint avers that no notice was given to the claimant of the condition of the roadway, and that on account of the slippery condition thereof, her automobile skidded off the highway and collided with a culvert, whereby the said automobile was damaged. The Attorney General has entered a motion to dismiss the case for the reason that there is no liability on the part of the State under the facts set forth in the complaint. Claimant’s right to recover is based upon the negligence of the servants and. agents of the State in the maintenance of said State Route No. 25. It is well settled by the decisions of this court that in the maintenance of its hard-surfaced roads thé State is acting in a governmental capacity. Chumbler vs. State, 6 C. C. R. 138; Stoddard et al vs. State, 6 C. C. R. 27; Bucholz et al vs. State, 7 C. C. R. 241. It is also the well-settled law of this State that the State is not liable for' the negligence of its servants and agents Vhile in the exercise of any of its governmental functions. Hollenbeck vs. County of Winnebago, 95 Ill. 148; City of Chicago vs. Williams, 182 Ill. 135; Minear vs. State Board of Agriculture, 259 Ill. 549; Morrissey vs. State, 2 C. C. R. 254; Tuttle vs. State, 5 C. C. R. 3; Peterson vs. State, 6 C. C. R. 77. Under the well settled law of -this State the motion to dismiss will have to be sustained. Motion sustained.